Case 16-81412-CRJ11   Doc 722 Filed 04/24/19 Entered 04/24/19 09:42:09   Desc
                        Main Document    Page 1 of 8
Case 16-81412-CRJ11   Doc 722 Filed 04/24/19 Entered 04/24/19 09:42:09   Desc
                        Main Document    Page 2 of 8
Case 16-81412-CRJ11   Doc 722 Filed 04/24/19 Entered 04/24/19 09:42:09   Desc
                        Main Document    Page 3 of 8
Case 16-81412-CRJ11   Doc 722 Filed 04/24/19 Entered 04/24/19 09:42:09   Desc
                        Main Document    Page 4 of 8
Case 16-81412-CRJ11   Doc 722 Filed 04/24/19 Entered 04/24/19 09:42:09   Desc
                        Main Document    Page 5 of 8
Case 16-81412-CRJ11   Doc 722 Filed 04/24/19 Entered 04/24/19 09:42:09   Desc
                        Main Document    Page 6 of 8
Case 16-81412-CRJ11   Doc 722 Filed 04/24/19 Entered 04/24/19 09:42:09   Desc
                        Main Document    Page 7 of 8
Case 16-81412-CRJ11   Doc 722 Filed 04/24/19 Entered 04/24/19 09:42:09   Desc
                        Main Document    Page 8 of 8
